                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                    Judge Raymond P. Moore

Case No. 19-cv-00509-RM-KMT

M. JAMES NASUTI,

         Plaintiff,

v.

WHOLE FOODS MARKET a/k/a WFM-WO, INC.,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

         This matter is before the Court on Plaintiff’s Motion to Remand (ECF No. 21) in which

he argues two bases for remand. The Court finds no response is required before ruling. See

D.C.COLO.LCivR 7.1(c) (“Nothing in this rule precludes a judicial officer from ruling on a

motion at any time after it is filed.”). Upon consideration of the record and applicable law, and

being otherwise fully advised, both arguments are rejected.

         Defendant removed this action to this court based on federal question jurisdiction1 and

diversity jurisdiction. Plaintiff has attacked only the second basis – diversity jurisdiction. But,

Defendant needs to show only one of the two bases exists. And, upon review, the Court finds

federal question jurisdiction exists.2 See Amazon, Inc. v. Dirt Camp, Inc., 273 F.3d 1271, 1276




1
 With supplemental jurisdiction over Plaintiff’s state cause of action.
2
 In addition, facially, the Court finds Defendant has sufficiently alleged jurisdiction based on diversity of
citizenship.
(10th Cir. 2001) (“A federal court has an independent obligation to examine its own

jurisdiction.”). Therefore, Plaintiff’s request to remand based on his first argument is rejected.

           Plaintiff’s second argument is also rejected. Plaintiff asserts remand is required because

the attorney who signed the Notice of Removal did not file an entry of appearance prior to filing

such notice. And, further, Plaintiff contends, the attorney’s signature failed to comply with Rule

5(a)(3)(c).3 But, Plaintiff fails to show such matters are jurisdictional, i.e., that it would serve to

deprive this court of subject matter jurisdiction. The Court finds they are not. Further, the Court

finds Defendant’s counsel did not fail to comply with the applicable rules. Under

D.C.COLO.LAttyR 5(a)(1), “[u]nless otherwise ordered, an attorney shall not appear in a matter

before the court unless the attorney has…signed and filed a pleading or document.” Here, the

attorney has signed and filed a document, i.e., the Notice of Removal and, further, there is order

requiring “otherwise.” And, under Rule 5(d)(3)(C), “[a] filing made through a person’s

electronic-filing account and authorized by that person, together with that person’s name on a

signature block, constitutes the person’s signature.” The Notice of Removal contains such a

signature block.

           In reviewing Plaintiff’s papers, the Court is mindful that he appears pro se; therefore, the

Court should review his pleadings and other papers liberally and hold them to a less stringent

standard than those drafted by attorneys. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972);

see also Trackwell v. United States Gov’t, 472 F.3d 1242, 1243 (10th Cir. 2007) (citation

omitted). Nonetheless, Plaintiff’s pro se status does not entitle him to application of different

rules of civil procedure. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Thus, the


3
    The Court assumes Plaintiff means Rule 5(d)(3)(C).

                                                         2
Court reminds Plaintiff that his filings should be warranted and properly supported. See Fed. R.

Civ. P. 11(b). Plaintiff’s failure to do so may result in his filings being summarily denied

without substantive discussion.

       It is therefore ORDERED that Plaintiff’s Motion to Remand (ECF No. 21) is DENIED.

       DATED this 1st day of March, 2019.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                 3
